Order entered April 6, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01201-CR

             GERRICK ANTHONY HAWTHORNE, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 7
                          Dallas County, Texas
                  Trial Court Cause No. F19-52867-Y

                                   ORDER

     Before the Court is appellant’s April 2, 2020 second motion for extension of

time to file his brief. We GRANT the motion and ORDER the brief filed on or

before May 4, 2020.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE